DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 4/18/2022 is acknowledged.

Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3-4, which depend from claim 1, claim 3/4 recites a second shaping step, however claim 1 recited “a first shaping step” (see clause starting at ca. line 3) and also recited “an additional shaping step” (see last clause, starting at ll. 20), therefore clam 3 is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear as to how the additional shaping step can be anything other than the second shaping step and whether what Applicant calls the second shaping step of claim 3 is in fact a third shaping step or not.
	For the purposes of compact prosecution, Examiner has interpreted that two shaping steps is sufficient to read on the claimed additional and subsequent / second / third shaping steps.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2018/0290387).

Regarding claim 1, Yoshida discloses: a method (see method of [0028]) for producing a three-dimensional article (see title, abs), comprising:
A first shaping step (see shape of the three-dimensional object of abs, [0004] shaping step) of shaping a first portion (most any portion can be considered a first portion) constituting at least a part (most any section or build-up of material can be considered a part of the 3D object) of the three-dimensional shaped article by ejecting (see discharge from nozzle of [0012]) by melting a material containing a thermoplastic resin (see thermoplastic resin of [0007]) according to shaping data (see three-dimensional data of abs, [0003]) generated (see controller of abs, [0006] – the controller generates / manipulates the shape data) based upon a shape from adding a cutting allowance (see cutting device of [0003]-[0004] – all cutting devices have a cutting allowance when cutting the object shaped – see outermost portion) for cutting processing to a target shape of the three-dimensional shaped article;
A cutting step (see [0003] and [0027] – cutting step) of performing the cutting processing for the first portion;
A measuring step (see measured surface shape of abs, measuring device of [0003]) of obtaining a measured shape of the first portion by measuring a shape of the first portion;
A specifying step (see [0004] – the specifying step is satisfied by the controller when it calculates / determines the excess portion to be subsequently removed, iteratively – [0027]) of specifying an excess portion (see extra portion of abs.) and a lacking portion (the lacking portion is the portion to be further manufactured – see [0007] – the lacking portion is still being additively manufactured) of the first portion by comparing a shape of a portion corresponding to the first portion of the target shape with the measured shape;
An additional cutting step (see sequential cutting of [0004], [0007] – scan head of [0027] – in the event that there is not an additional excess portion, this can be considered a type of contingent limitation not required by the claimed subject matter);
And an additional shaping step of ejecting the molten material (see heater of [0026] – the thermoplastic material of Yoshida is interpreted as heated / molten) so as to fill the specified lacking portion (can be considered contingent – if there was not an excess portion, there will not be a specified lacking portion which is / needs to be filled).

Regarding claim 2, Yoshida discloses: wherein in the specifying step, the excess portion is specified by comparing (see determination of which portion of the three-dimensional object is to be cut in [0004]) a shape of a portion corresponding to the first portion of the target shape with the measured shape, and
The lacking portion (see [0027] – the lacking portion is interpreted that the scan pitch is concave / convex – [0002] details that the thermoplastic resin is softened and then cured after discharge) of the first portion is specified by comparing a shape of a portion corresponding to the first portion of a shape resulting from adding the cutting allowance to the target shape with the measured shape.

Regarding claims 3-4, Yoshida discloses: an additional shaping step after the cutting step.  Yoshida does recognize that the steps may be repeated as needed and is considered to anticipate a method with two shaping steps with cutting and measuring/determining steps therebetween.  The cutting step being performed between the first and second shaping steps is interpreted as read on by Yoshida (Id.).

Regarding claim 5, Yoshida necessarily measured the inside of the first portion (that is the positively filled space of the object manufactured of Yoshida – see Figs. 4-8).

Regarding claim 6, Yoshida discloses: wherein in the measuring step, a shape of a predetermined portion of the first portion is measured (most any measured portion can be considered the first portion and a predetermined portion – see Figs. 4-8). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743